       Case 1:18-cv-12383-FDS Document 173 Filed 07/02/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISRICT OF MASSACHUSETTS




                                                    Civil Action : 18-cv-12383-FDS




                                  Joseph Modeski
                                      Plaintiff

                                      v.
                          Summit Retail Solutions, Inc.
                                 Defendant


                                  Order of Dismissal

Saylor, D.J.

        In accordance with the Memorandum and Order [172] dated 7/2/2020 it is hereby

   ORDERED that the above-entitled action is DISMISSED.

                                                                By the Court,

                                                                  /s/ Taylor Halley
                                                                  Deputy Clerk

7/2/2020
